Citation Nr: 9935492	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-50 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June to August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in February 1998, 
at which time it was remanded for additional development.  
That development has been completed and the case returned to 
the Board.  


FINDING OF FACT

The veteran's bronchial asthma clearly and unmistakably pre-
existed service and there is no competent evidence that it 
underwent a permanent increase in disability during service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bronchial 
asthma is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Enclosed with the veteran's service medical records was a 
discharge summary from Variety's Children's Hospital dated 
from December 1976 to January 1977.  The discharge summary 
revealed that the veteran presented with complaints of 
difficulty breathing and wheezing.  It was noted that the 
veteran was diagnosed with asthma at the age of five.  His 
history was positive for numerous attacks of asthma and 
complaints of hay fever.  On examination, the veteran was 
described as being in mild distress.  There was chest 
intercostal retraction, wheezing, and very heavy musical 
sounds.  The diagnosis was status asthmaticus.  

Private medical records dated from December 1979 to January 
1980 show that the veteran was hospitalized in December 1979.  
The admitting diagnosis was severe asthma.  He was treated in 
the emergency room with medications, but without relief.  
After admission, he was given intravenous medications, but 
continued to experience "numerous" wheezing and rhonchi.  
Steroid therapy was begun, and he improved thereafter.  His 
medications on discharge were Theodur and Prednisone.  The 
final diagnosis was acute asthma attack.

On follow up outpatient visit the week after discharge from 
hospitalization, his condition was noted to be improved.  In 
January 1980, he had no complaints.  He was to return in 
three months and was on no medications. 

Review of the veteran's service medical records shows that on 
the veteran's pre-enlistment examination dated in March 1980, 
there was no respiratory abnormality noted.  Service records 
dated in July 1980 show that the veteran was seen with 
complaints of wheezing, "asthma attack."  He reported a 
childhood history of asthma.  He reported that his last 
attack was times ten years.  The veteran was suspended from 
training pending Medical Board Evaluation (MEB).  
Subsequently, the veteran was hospitalized for treatment of 
asthma.  On examination, the veteran was noted to be in 
moderate distress.  The lungs revealed diffused inspiratory 
and expiratory wheezes.  There was no gallop or murmur.  
During hospitalization the veteran experienced gradual 
improvement with intravenous and oral medications including 
steroids.  The diagnosis was bronchial asthma, existing prior 
to service.  It was noted that the veteran was ineligible for 
further retention on active duty according to AR 40-501.  

A private outpatient treatment record shows that the veteran 
was seen with what was described as a severe asthma attack in 
December 1980.  On examination he had inspiratory and 
expiratory wheezing and rhonchi.  It was recommended that he 
go to the emergency room for probable hospital admission.

Medical records dated in December 1982 from Jackson Memorial 
Hospital show that the veteran was admitted with complaints 
of increased shortness of breath.  It was noted that he was a 
known childhood asthmatic.  He was described to be in 
moderate respiratory distress.  The diagnosis was status 
asthmaticus.  

Medical records dated in February 1985 from Jackson Memorial 
Hospital show that the veteran was admitted with complaints 
of shortness of breath.  On examination, he was described to 
be in mild distress with wheezing and active use of accessory 
muscles.  There were equal breath sounds at both bases with 
prolonged respiratory phase and diffuse expiratory wheezing.  
There were no crackles heard.  There were gallops or murmurs 
noted.  The diagnosis was decompensated asthma.  

Medical records dated in February 1991 from Jackson Memorial 
Hospital show that the veteran presented with symptoms of 
upper respiratory infection, increased shortness of breath, 
and dry cough.  The discharge diagnosis was status post 
status asthmaticus.  

Medical records dated in February 1993 from North Shore 
Medical Center show that the veteran presented with severe 
shortness of breath, cough, and increased sputum production 
which deteriorated quickly.  On examination, lungs revealed 
bilateral wheezes.  The rest of the examination was 
unremarkable.  The diagnosis was status asthmaticus.  

Medical records dated from August 1993 to September 1995 show 
treatment for illnesses not currently at issue.  

The veteran was accorded a VA examination in January 1996.  
At that time, he complained of chronic bronchial asthma with 
acute exacerbation.  He reported frequent attacks, 
precipitated by weather changes.  On examination, 
auscultation of the lungs was totally clear anteriorly and 
posteriority.  There were no signs of rhonchi or wheezing.  
The veteran reported that he had taken an inhaler prior to 
examination.  Chest X-rays were normal.  Pulmonary function 
tests revealed moderate airflow limitation, markedly improved 
with inhaled bronchodilator and moderate reduced transfer 
factor for carbon monoxide.  The impression was chronic 
bronchial asthma with acute exacerbation.  

VA outpatient treatment record dated in July 1998 shows that 
the veteran was seen for exacerbation of asthma.  Pulmonary 
function test revealed moderate ventilatory defect, normal 
lung volumes, and mild airflow limitation, improved with 
inhaled bronchodilator.  

The veteran was accorded a VA respiratory examination in 
August 1998.  At that time, he reported that his last attack 
was the morning of the current examination.  He reported that 
his symptoms occurred primarily in the wintertime.  Exposure 
to cold weather, dust, and smoke aggravated his asthma.  His 
medications included albuterol metered dose inhalers on an as 
need basis for which he used on a daily basis.  On 
examination, his peak flow was 300.  He was described as well 
developed and nourished and in no acute distress.  Bilateral 
scattered expiratory wheezes without any rhonchi or crackles 
were noted on examination of the lungs.  Inspiratory and 
expiratory ratio was 1:2.  He had a regular heart rate and 
there were no murmurs or rubs noted.  Chest X-rays showed no 
acute cardiopulmonary process.  Pulmonary function tests 
showed forced expiratory volume in one second of 2.11, which 
improved to 2.49 after bronchodilators which was an 18 
percent improvement.  His forced volume capacity was 3.30 
which improved to 3.60, a 9 percent improvement, and forced 
expiratory volume and forced volume capacity ratio of 64 
percent. Total lung capacity was 5.72 before bronchodilators 
and 5.86 after.  His residual volume was 2.43 before 
bronchodilators and 2.26 afterwards.  The impression was 
asthma with a reaction to inhaled steroids.  

In a November 1998 addendum, the August 1998 examiner 
reported the veteran's service records revealed a 
longstanding history of asthma prior to service.  There were 
two hospital summaries regarding treatment for status 
asthmaticus and a history of numerous attacks prior to his 
entrance into service.  

It was noted that when the veteran entered service (June 
1980), he was apparently off all medications.  He also noted 
that the veteran had an acute asthma attack during service 
and was discharged from active service.  After discharge, he 
was hospitalized several times for status asthmaticus and 
currently suffers from moderately to severe persistent 
asthma.  

In response to the question of whether the veteran's active 
duty permanently increased the veteran's pre-existing asthma, 
the examiner noted that a clear associated of asthma with his 
active duty could be established if a toxic exposure occurred 
that caused a reactive airway dysfunction syndrome or an 
allergy to a compound at the site of active duty could be 
linked to his asthma.  He further noted that neither of prior 
possibilities were documented in the record (and the times of 
active duty wound not have been sufficient for an allergic 
asthma to develop).  

The examiner noted the veteran's known history of asthma and 
hospitalization with a severe asthma attack about one half a 
year prior to active service.  Epidemiological studies show 
that previous exacerbation of asthma increases the risk for 
additional attacks.  In addition, the lack of 
antiinflammatory treatment also increased such risks.  It was 
noted that in 1980, the veteran was not treated with inhaled 
or antiinflammatory medications.  The veteran was apparently 
off all medications at the start of service, only half a year 
after an attack the required hospitalization.  Thus, the 
asthma attack during service was most likely a flare up of 
his previous diagnosis, no evidence supports the notion that 
his active duty actually worsened the disease.  It was noted 
that the veteran's medical records post service clearly show 
that he suffers from moderate to severe persistent asthma.  
However, the multiple admissions by themselves do not 
constitute evidence for a service-connected increase in 
disability as defined by the VA.  

Analysis 

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992). 

According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. § 
1131 (West 1991); 38 C.F.R. § 3.303(d) (1999).

The threshold question in the veteran's claim for 
compensation for bronchial asthma disease is whether or not 
his asthma preexisted and whether or not it was aggravated by 
his military service.  In order to find that a condition, 
which was not noted on the veteran's entrance examination, 
preexisted service, the evidence of record must be sufficient 
to overcome the presumption of sound condition.  38 U.S.C. § 
1111 (West 1991).

Section 1111 provides that: Every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  Id.; 38 C.F.R. § 3.304(b) (1999).  VA is required 
to demonstrate by "clear and unmistakable evidence" that the 
injury existed before acceptance.  The burden of proof to 
rebut this presumption rests with the Secretary.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 93.

Pre-existed service 

In the present case, the veteran's pre-enlistment examination 
was negative for asthma.  The Board finds that the 
presumption of soundness is for application.  

As is noted above, there is evidence in the record, in the 
form of the pre-service hospital summaries which show 
treatment of asthma as well as a MEB opinion and VA 
examiner's opinion that the veteran's bronchial asthma pre-
existed service and was most likely a flare up of previous 
diagnosis.  Although not noted on the examination for 
entrance into service, all of the competent evidence is to 
the effect that the asthma disorder existed prior to service.  
The Board finds, upon analysis of the pre-service hospital 
summaries, MEB opinion, and VA examiner's opinion that the 
evidence is "clear and unmistakable," thus rebutting the 
presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 
238, 245 (1994).  Therefore, the Board finds that the 
veteran's bronchial asthma pre-existed service.

Aggravation

The Court has recently held that in order for a claim for 
service connection for a pre-existing condition to be well 
grounded, there must be competent medical evidence that the 
condition underwent a permanent increase in severity during 
service.  Maxson v. West, 12 Vet. App. 453 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service or during peacetime service after 
December 31, 1946.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.306(b) (1999).

The record documents that the veteran experienced severe 
asthmatic attacks prior to service.  These were treated and 
improved with hospitalization, intravenous medications and 
the use of steroids.  The veteran experienced a moderate 
asthmatic attack in service, with precisely the same symptoms 
and treatment as were noted during the treatment prior to 
service.  The inservice episode, like the pre-service 
episodes improved with treatment.

The record does not show a permanent increase in the severity 
of this condition during service.  See Maxson supra; Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table) (establishing service connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability); see also 38 
U.S.C. § 1153; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) 
(presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service); 38 C.F.R. § 3.306(a), (b) (1999).  

There is no medical opinion that the veteran's disability 
underwent a permanent increase during service.  The VA 
examiner essentially concluded that there was no permanent 
aggravation.  The medical records, as described above, show 
that veteran's inservice asthma attack was essentially the 
same as attacks experienced prior to service and thereafter.

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt, 
supra. The medical evidence of record clearly shows that the 
veteran's bronchial asthma did not increase in severity 
during service.  

The Board notes post service treatment for asthma attacks.  
However, the 1998 VA examiner has reported that the post 
service multiple admissions by themselves do not constitute 
evidence of a permanent increase in severity.  

The only evidence that the veteran's bronchial asthma was 
aggravated during service consists of the statements of the 
veteran, who is not competent to provide a medical opinion or 
diagnosis.  Grottveit, at 93.

Absent competent medical evidence of an increase in the 
underlying preexistent disease, the Board finds that the 
veteran's claim of entitlement to service connection for 
bronchial asthma is not well grounded. 


ORDER

Service connection for bronchial asthma is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

